         Case 4:20-mj-02185 Document 3 Filed on 11/05/20 in TXSD Page 1 of 1
                                                                                United States District Court
                          UNITED STATES DISTRICT COURT                            Southern District of Texas

                           SOUTHERN DISTRICT OF TEXAS                                ENTERED
                               HOUSTON DIVISION                                  November 05, 2020
                                                                                  David J. Bradley, Clerk

UNITED STATES OF AMERICA                       §
                                               §
versus                                         §           Case No. 4:20−mj−02185
                                               §
Isma'il Hamad Thiab                            §


 ORDER TO DETAIN A DEFENDANT TEMPORARILY UNDER 18 U.S.C. § 3142(d)


       At the time of the alleged offense, the defendant was not a United States citizen or a
person lawfully admitted for permanent residence, or, alternatively, the defendant was on
release pending trial for a state or federal felony; on release after conviction for any type of
offense, state or federal; or on probation or parole. This court finds that the defendant, if
released, may flee or pose a danger to another person or the community.

       IT IS ORDERED: The defendant must be detained temporarily under 18 U.S.C. §
3142(d) until the hearing in this case scheduled as follows: Prelim Exam and Detention Hrg
set for November 12, 2020 at 01:00 PM before Christina A Bryan.

      The attorney for the government is directed to notify the appropriate court, probation or
parole officer, state or local law enforcement officer, or the United States Citizenship and
Immigration Services so that a detainer may be placed on the defendant or custody may be
transferred. If no action is taken by the above date, the defendant must be brought before this
court on that date for further proceedings.


Date: November 5, 2020
